


Exhibit 10.10

 

AMENDMENT TO CHANGE OF CONTROL AGREEMENT

 

THIS AMENDMENT (the “Amendment”) is made as of December 30, 2008, by and between
FIRST NATIONAL BANK OF CHESTER COUNTY, a wholly-owned subsidiary of First
Chester County Corporation, and a national banking association (the “Bank”“) and
Karen D. Walter (“Executive”).

 

BACKGROUND

 

WHEREAS, the Bank and Executive entered into an agreement, dated as of    May 6,
2005 (the “Change of Control Agreement”) under which Executive is entitled to
certain payments and benefits in connection with Executive’s termination of
employment from the Bank in certain circumstances (“Severance”);

 

WHEREAS, it is in the best interests of Executive and the Bank to amend the
Change of Control Agreement to comply with final regulations issued by the
Internal Revenue Service under Section 409A of the Internal Revenue Code of
1986, as amended, (the “Code”) in order for Executive to avoid the adverse tax
consequences that would arise from a failure to comply with Code Section 409A,
including the accelerated recognition of income by Executive and an imposition
of an additional 20% excise tax on Severance payable to Executive under the
Change of Control Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the parties, intending to be legally bound
hereby amend the Change of Control Agreement by eliminating Section 9 in its
entirety and replacing it with the following new Section 9:

 

9)                                     RESTRICTIONS AND LIMITATIONS.

 


FOR PURPOSES OF THIS AGREEMENT, EXECUTIVE’S TERMINATION OF EMPLOYMENT SHALL MEAN
EXECUTIVE’S “SEPARATION FROM SERVICE” AS DEFINED UNDER CODE SECTION 409A.  EACH
PAYMENT UNDER THIS AGREEMENT THAT IS DETERMINED TO BE SUBJECT TO SECTION 409A
SHALL BE TREATED AS A SEPARATE PAYMENT.  IN NO EVENT MAY EXECUTIVE, DIRECTLY OR
INDIRECTLY, DESIGNATE THE CALENDAR YEAR OF ANY PAYMENT TO BE MADE UNDER THIS
AGREEMENT.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF
EXECUTIVE IS A  “SPECIFIED EMPLOYEE” (AS DEFINED IN SECTION 409A OF THE CODE) AS
OF HIS “SEPARATION FROM SERVICE” (AS DEFINED IN SECTION 409A OF THE CODE), THEN
THE PAYMENT OF ANY AMOUNTS PAYABLE HEREUNDER THAT ARE SUBJECT TO SECTION 409A OF
THE CODE SHALL BE POSTPONED IN COMPLIANCE WITH SECTION 409A (WITHOUT ANY
REDUCTION IN SUCH PAYMENTS ULTIMATELY PAID OR PROVIDED TO EXECUTIVE) UNTIL THE
FIRST PAYROLL DATE THAT OCCURS AFTER THE DATE THAT IS SIX (6) MONTHS FOLLOWING
EXECUTIVE’S “SEPARATION FROM SERVICE.”  ANY SUCH POSTPONED PAYMENTS SHALL BE
PAID IN A LUMP SUM TO EXECUTIVE ON THE FIRST PAYROLL DATE THAT OCCURS AFTER THE
DATE THAT IS SIX (6) MONTHS FOLLOWING EXECUTIVE’S “SEPARATION FROM SERVICE.”  IF
EXECUTIVE DIES DURING THE POSTPONEMENT PERIOD PRIOR TO THE PAYMENT OF THE
POSTPONED AMOUNT, THE AMOUNTS WITHHELD ON ACCOUNT OF SECTION 409A SHALL BE PAID
TO EXECUTIVE’S ESTATE WITHIN SIXTY (60) DAYS AFTER THE DATE OF HIS DEATH.


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

 

FIRST NATIONAL BANK OF CHESTER COUNTY

 

 

 

 

By:

 /s/ Kevin C. Quinn

 

 

      Kevin C. Quinn, President

 

 

 

 

EXECUTIVE

 

 

 

 

 

 /s/ Karen D. Walter

 

 

      Karen D. Walter

 

--------------------------------------------------------------------------------
